                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-cv-449-BO

BEYERL Y L. RUBIN,                              )
                                                )
               Plaintiff,                       )
                                                )
       V.                                       )                          ORDER
                                                )
TOWN OF APEX, et al. ,                          )
                                                )
               Defendants.                      )


       This matter is before the Court on the Town of Apex's motion to dismiss for lack of

jurisdiction [DE 29]. For the reasons discussed below, the motion [DE 29) is GRANTED.

                                        BACKGROUND

       Plaintiff, Beverly Rubin , lives in the Town of Apex, North Caro lina on an eleven-acre

tract of land she owns. Bradley Zadell is a deve loper and a member of Parkside Builders, LLC , a

development company in the business of purchasing vacant land and obtaining entitlements and

permits from municipalities for the purpose of future development. In 2012 and 2013, Parkside

Builders purchased two vacant parcels of land adjacent to plaintiffs property. The parcels did

not have sewer service, and so Mr. Zadell attempted to negotiate with Rubin to sell her land or

grant an easement to run a sewer line through it. Rubin refused.

       Zade!! then went to the Town of Apex (hereinafter "Apex") and asked it to use its

eminent domain power to help him run a sewer line to his vacant parcels. Apex agreed. On

February 10, 2015 , Apex entered into a contract with Parkside Builders whereby the company

agreed to pay all just compensation and costs associated with the eminent domain action. Just

prior to this, in December 2014, Parkside Builders deeded the land to Transom Row Properties, a
company managed by Zadell. Transom Row then entered into a purchase agreement with

Reli abui lt, a real estate developer, to deed the property to Riley ' s Pond Developers, LLC, a

company created by Re liabuilt to develop the vacant parcels. Apex filed a condemnation action

in Wake County Superior Court on Apri l 30, 2015.

        On May 19, 2015, Rubin ' s attorney wrote Apex ' s counsel alerting the town that Rubin

intended to challenge the condemnation action. In July 2015, before the Superior Court had made

any rulings, Apex installed a sewer line through Rubin ' s property . The p ipe installed in July

2015 varied , with respect to its dimensions and scope, from the proposed easement at issue in the

formal condemnation proceedings.

       In October 2016, the Superior Court entered judgment in Rubin 's favor, dismissing

Apex 's complaint and finding the town 's claim to property via eminent domain " null and void"

because it lacked a public purpose. The court's judgment did not discuss the installed sewer pipe

or order it removed.

       Apex failed to timely appeal and the North Carolina Court of Appeals dismissed the

appeal in October 2018. Apex sought review in th e      orth Carolina Supreme Court in November

2018. The North Carolina Supreme Court granted a stay of the Superior Court judgment pending

resolution of the request for review. On March 27, 2019 , the North Carolina Supreme Court

denied review. The stay was dissolved and on April 10, 2019, Rubin moved to enforce the

Superior Court judgment from October 2016, seeking removal of the sewer line.

       On May 13, 2019, Apex filed a " Declaratory Judgment/Inverse Condemnation

Complaint" in Wake County Superior Court. Through this action, Apex sought a declaration that

it had , in fact, already taken Rubin 's property by installing the sewer line and that her remedi es




                                                   2
were limited to those available through an inverse condemnation action. The Superior Court

ordered mediation.

        When the mediation broke down in August 2019, Rubin filed this action against Apex,

Zade!! , Parkside Builders, Transom Row, Reliabuilt, and Riley's Pond . In addition to her

Takings Clause claim, Rubin brings due process, equal protection, and conspiracy claims under

42 U.S.C. § 1983 , a conspiracy claim under § 1985(3), a Corum claim under the North Carolina

Constitution, and a claim for unjust enrichment.

        In January 202 0, the Superior Court issued four orders in the state proceedings. The court

(1) denied Rubin ' s motion to enforce the 2016 judgment in the condemnation case, (2) granted

Apex relief from that judgment, (3) denied Rubin 's motion to dismiss Apex ' s declaratory

judgment/inverse condemnation action, and (4) enjoined Rubin from taking any action that

wou ld remove or disable the sewer line. Among other things, the court' s orders concluded that

the October 2016 judgment did not order the remo val of the sewer line and that because Apex

had already taken Rubin 's property, her available remedy was just compensation via inverse

condemnation.

        In the instant action, Apex moves for this Court to abstain from exercising jurisdiction

given the nature and extent of the state court proceedings. The motion is full y briefed and ripe

for di sposition.

                                          DISCUSSIO

        Apex asks the Court to abstain from exercising jurisdiction and to dismiss the case

pursuant to the Supreme Court 's Princess Lida decision . " According to the Princess Lida

doctrine, a federal co urt may not exercise jurisdiction when granting the relief sought would

require the court to control a particular property or res over which another court already has



                                                   3
jurisdiction." Al-Abood ex rel. Al-Abood v. El-Shamari, 2 17 F.3d 225, 231 (4th Cir. 2000).

Abstention is mandatory for in rem or quasi in rem cases, where the first court establishes

control over the particu lar property. See id. , and Crawford v. Courtney, 451 F.2d 489, 492 (4th

Cir. 1971). But even where jurisdiction of the first court is not exclusive, the second court may

decline to exercise jurisdiction where there is a hi gh risk of federal-state conflict. Crawford, 451

F.2d at 492.

        The Court conc ludes that the Princess Lida doctrine app li es, that the state court has

exclusive juri sdiction over the sewer line, and that Rubin ' s complaint must be dismissed .

        There are two separate ongoing state court proceedings-the original condemnation

action fi led by Apex in 2015 and the inverse condemnation action filed by Apex in 2019.

"Condemnation under the power of eminent domain is a proceeding in rem[.]" Redevelopment

Comm'n of Greensboro v. Hagins, 258 N.C. 220,225 (1962). In the inverse condemnation

proceed ing, the state court is in the process of making determinations about Apex's rights in the

property and Rubin 's ri ght to compensation. As of February 2020, a trial in the case was

schedu led for May. Moreover, the state court has enjoined plaintiff from taking any action

against the sewer line unti l those proceedings are concluded.

        To "grant[] the relief sought" by Rubin- removal of the sewer line- the Court would be

required to exercise control over the sewer line, the same property over which the state court is

asserting jurisdiction. Al-Abood, 217 F.3d at 231. Consequently, the Court ho lds that abstention

is required .

        In an attempt to escape Princess Lida, Rubin emphasizes the subtle distinctions between

cases that are formal ly titled as in rem and those that merely invo lve property, assuring the Court

that its actions in this case would bear only on the parties themselves. But Crawford cautioned



                                                  4
agai nst fixating on such label s. 451 F.2d at 492. Whether the inve rse condemnation proceeding is

sty led as in rem or quasi in rem , the practical effect of an order from this Court for defendants to

remove the sewer line is the destruction of physical property currently the subject of a state court

proceeding. The Co urt cannot exerci se jurisdiction in such a way.

        Moreover, Rubin ' s other causes of actio n are inextricably bound up with her Takings

Clause claim . She requests removal of the sewer line as a remedy for these claims and the core

issue underlying all of them is whether the taking- and therefore the actions the private

defendants took to fac ilitate the taking- was proper. As explained above, because the state court

has exclusive jurisdiction over the relevant property, the Court must abstain on these claims.

                                          CONCLUSION

        For the reasons discussed above, the motion to dismiss for lack of jurisdiction [DE 29] is

GRA TED. Plaintiffs complaint is DISMISSED WITHOUT PREJUDICE. The other

outstanding motions [DE 27, 42] are DENIED AS MOOT. The Clerk is DIRECTED to close the

case.

        SO ORDERED, this       ~   7     day of March, 2020.



                                               ~'2%:
                                               TRRE CEW.BOYLE
                                               CHIEF UNITED ST A TES DISRICTJUDGE




                                                  5
